       Case 3:19-cv-01541-JST Document 20 Filed 05/24/19 Page 1 of 5



 1   Stuart M. Richter (CA 126231)
     stuart.richter@kattenlaw.com
 2   Gregory S. Korman (CA 216931)
 3   greg.korman@kattenlaw.com
     Andrew J. Demko (CA 247320)
 4   andrew.demko@kattenlaw.com
     Charlotte S. Wasserstein (CA 279442)
 5   charlotte.wasserstein@kattenlaw.com
     KATTEN MUCHIN ROSENMAN LLP
 6   2029 Century Park East
 7   Los Angeles, CA 90067-3012
     Telephone: 310.788.4400
 8   Facsimile:     310.788.4471

 9   Attorneys for Defendants BBVA Compass
     Bancshares, Inc., Simple Finance Technology
10
     Corp., BBVA Compass Financial
11   Corporation, and Compass Bank

12
                                 UNITED STATES DISTRICT COURT
13
                             NORTHERN DISTRICT OF CALIFORNIA
14

15   AMITABHO CHATTOPADHYAY, UNITE                 Case No. 3:19-cv-01541-JST
     THE PEOPLE, individually and on behalf of
16   all others similarly situated,                The Honorable Jon S. Tigar
17
                                                   DEFENDANTS’ REQUEST FOR
18                                                 JUDICIAL NOTICE IN SUPPORT OF
                   Plaintiffs,                     MOTIONS TO DISMISS COMPLAINT
19                                                 PURSUANT TO RULES 12(b)(1) AND
           v.                                      12(b)(6)
20
     BBVA COMPASS BANCSHARES,
21   INC., SIMPLE FINANCE                          Complaint Filed: March 25, 2019
     TECHNOLOGY CORP., BBVA
22   COMPASS FINANCIAL                             Date:          August 1, 2019
     CORPORATION, and COMPASS BANK,                Time:          2:00 p.m.
23
                                                   Place:         Courtroom 9
24                 Defendants.

25

26

27

28

                     DEFENDANTS’ REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF
                MOTIONS TO DISMISS COMPLAINT PURSUANT TO RULES 12(b)(1) AND 12(b)(6)
       Case 3:19-cv-01541-JST Document 20 Filed 05/24/19 Page 2 of 5



 1          TO ALL PARTIES AND THEIR COUNSEL OF RECORD:

 2          Pursuant to Federal Rule of Evidence 201, defendants BBVA Compass Bancshares,

 3   Inc., Simple Finance Technology Corp., BBVA Compass Financial Institution Corporation,

 4   and Compass Bank (collectively, “Defendants”) request that the court take judicial notice of

 5   several governmental publications available on publicly accessible websites, as well as the

 6   publicly available website of plaintiff Unite the People. These documents are submitted in

 7   support of Defendants’ concurrently-filed motions to dismiss the Complaint pursuant to

 8   Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6), and are attached to the concurrently-

 9   filed declaration of Gregory S. Korman (the “Korman Decl.”) as follows:

10                Exhibit 1: A true and correct copy of pertinent excerpts (with cited portions

11                 bracketed) from the Federal Financial Institutions Examination Council’s Bank

12                 Secrecy Act/Anti-Money Laundering Examination Manual, available at

13                 https://www.ffiec.gov/bsa_aml_infobase/documents/BSA_AML_Man_2014_v2

14                 .pdf;

15                Exhibit 2: A true and correct copy of printouts from the Financial Crimes

16                 Enforcement Network’s (“FinCEN’s”) website entitled “What We Do,”

17                 available at https://www.fincen.gov/what-we-do;

18                Exhibit 3: A true and correct copy of printouts from FinCEN’s website entitled

19                 “Enforcement Actions,” available at https://www.fincen.gov/news-

20                 room/enforcement-actions;

21                Exhibit 4: A true and correct copy of printouts from the Federal Deposit

22                 Insurance Corporation’s website entitled “Learning Bank - How Banks Work,”

23                 available at https://www.fdic.gov/about/learn/learning/banks.html.

24                Exhibit 5: A true and correct copy of printouts from the Federal Deposit

25                 Insurance Corporation’s website entitled “The FDIC’s Response to Bank

26                 Secrecy Act and Anti-Money Laundering Concerns Identified at FDIC-

27                 Supervised Institutions,” available at

28
                                              2
                    DEFENDANTS’ REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF
               MOTIONS TO DISMISS COMPLAINT PURSUANT TO RULES 12(b)(1) AND 12(b)(6)
       Case 3:19-cv-01541-JST Document 20 Filed 05/24/19 Page 3 of 5



 1                  https://www.fdicoig.gov/publications/fdics-response-bank-secrecy-act-and-

 2                  anti-money-laundering-concerns-identified-fdic.

 3                 Exhibit 6: A true and correct copy of printouts from plaintiff Unite the

 4                  People’s website, available at https://www.unitethepeople.org.

 5          Under Federal Rule of Evidence 201, “[t]he court may judicially notice a fact that is

 6   not subject to reasonable dispute because it: (1) is generally known within the trial court’s

 7   territorial jurisdiction; or (2) can be accurately and readily determined from sources whose

 8   accuracy cannot reasonably be questioned.” Fed. R. Evid. 201(b).

 9          Exhibits 1–5 are judicially noticeable because they are official publications of

10   government entities. Daniels-Hall v. Nat’l Educ. Ass’n, 629 F.3d 992, 998–99 (9th Cir. 2010)

11   (taking judicial notice of information on websites of two school districts because they were

12   published by government entities); Cty. of Santa Clara v. Astra USA, Inc., 401 F. Supp. 2d

13   1022, 1024 (N.D. Cal. 2005) (taking judicial notice of information posted on a Department of

14   Health and Human Services web site); Peacock v. 21st Amendment Brewery Café, LLC, No.

15   17-cv-01918-JST, 2018 WL 452153, at *3 (N.D. Cal. Jan. 17, 2018) (taking judicial notice of

16   publicly available government documents published by the Department of the Treasury

17   Alcohol and Tobacco Tax and Trade Bureau). These documents are submitted in support of

18   Defendants’ concurrently-filed motion to dismiss the Complaint pursuant to Rule 12(b)(6).

19   They are relevant because they comprise official governmental publications regarding the

20   Bank Secrecy Act, a statute which precludes Plaintiffs from stating a claim for relief.

21          Defendants also seek judicial notice of Unite the People’s website pages about its

22   organizational purpose. (Ex. 6.) These statements are relevant to Unite the People’s allegation

23   that it suffered injury-in-fact by being forced to “divert resources” from its primary area of

24   advocacy. Courts routinely take judicial notice of the contents of publicly available websites.

25   See, e.g., Matthews v. Nat’l Football League Mgmt. Council, 688 F.3d 1107, 1113 n.5 (9th

26   Cir. 2012); W. Marine, Inc. v. Watercraft Superstore, Inc., No. 11-cv-04459-HRL, 2012 WL

27   479677, at *9 (N.D. Cal. Feb. 14, 2012). Courts including this one are understandably

28   reluctant to take judicial notice of the requesting party’s own website, Rollins v. Dignity
                                               3
                     DEFENDANTS’ REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF
                MOTIONS TO DISMISS COMPLAINT PURSUANT TO RULES 12(b)(1) AND 12(b)(6)
       Case 3:19-cv-01541-JST Document 20 Filed 05/24/19 Page 4 of 5



 1   Health, 338 F. Supp. 3d 1025, 1032–33 (N.D. Cal. 2018), but because judicial notice is

 2   sought of the opposing party’s website, judicial notice is proper, e.g., Am. Republic Wheels,

 3   Inc. v. Coddington, No. CV 14-08718-AB (SHX), 2015 WL 13047563, at *4 n.5 (C.D. Cal.

 4   Mar. 27, 2015) (“The Court takes judicial notice of the fact that, as of March 25, 2015

 5   Plaintiff’s website www.americanrepublicwheels.com prominently states that ‘American

 6   Republic Wheels is Boyd Coddington Wheels’ and advertises ‘Boyd Coddington Wheels’ and

 7   ‘Boyds Wheels’ for sale in the United States”); Vesta Corp. v. Amdocs Mgmt. Ltd., 129 F.

 8   Supp. 3d 1012, 1021 (D. Or. 2015) (“Defendants ask the Court to take judicial notice of a

 9   page of Plaintiff's website, which contains certain statements regarding Plaintiff’s payment

10   processing services. . . . Plaintiff does not dispute the accuracy of its own website.

11   Accordingly the Court takes judicial notice of this document.”); Critical Care Diagnostics,

12   Inc. v. Am. Ass’n for Clinical Chemistry, Inc., No. 13CV1308 L WMC, 2014 WL 842951, at

13   *3 (S.D. Cal. Mar. 4, 2014) (taking judicial notice of “press releases from Plaintiff’s

14   website”); Caner v. Autry, 16 F. Supp. 3d 689, 696 n.12 (W.D. Va. 2014) (taking judicial

15   notice of information “reported in a press release on Plaintiff’s own website”); Doron

16   Precision Sys., Inc. v. FAAC, Inc., 423 F. Supp. 2d 173, 178 n.8 (S.D.N.Y. 2006) (granting

17   motion to dismiss, noting that allegation in complaint “conflicts with the representations on

18   [plaintiff’s] own website,” and taking judicial notice of plaintiff’s website’s contents).

19

20

21

22

23

24

25

26

27

28
                                               4
                     DEFENDANTS’ REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF
                MOTIONS TO DISMISS COMPLAINT PURSUANT TO RULES 12(b)(1) AND 12(b)(6)
       Case 3:19-cv-01541-JST Document 20 Filed 05/24/19 Page 5 of 5



 1          For the foregoing reasons, Defendants respectfully request that the court take judicial

 2   notice of the printouts of governmental online publications attached as Exhibits 1–5 to the

 3   Korman Declaration, and the printouts from plaintiff Unite the People’s website attached as

 4   Exhibit 6 to the Korman Declaration.

 5                                              Respectfully submitted,

 6

 7   Dated: May 24, 2019                        KATTEN MUCHIN ROSENMAN LLP

 8

 9                                              By:        /s/ Gregory S. Korman

10                                                    Attorneys for Defendants BBVA Compass
                                                      Bancshares, Inc., Simple Finance Technology
11                                                    Corp., BBVA Compass Financial
                                                      Corporation, and Compass Bank
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              5
                    DEFENDANTS’ REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF
               MOTIONS TO DISMISS COMPLAINT PURSUANT TO RULES 12(b)(1) AND 12(b)(6)
